Exhibit 10.1



 

A. M. CASTLE & CO.

NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK AWARD AGREEMENT

 

A. M. CASTLE & CO.

2008 RESTRICTED STOCK, STOCK OPTION

AND EQUITY COMPENSATION PLAN

 

GRANTEE:

 

ADDRESS:

 

SOCIAL SECURITY NUMBER:

 

NUMBER OF SHARES OF RESTICTED STOCK:

 

DATE OF GRANT:

 

This is an award agreement (the "Award Agreement") between A.M. Castle & Co., a
Maryland corporation (the "Corporation") and the individual named above (the
"Grantee"). The Corporation hereby grants to the Grantee an aggregate of the
above-stated number of shares of Common Stock of the Corporation on the terms
and conditions contained herein and in the Corporation’s 2008 Restricted Stock,
Stock Option and Equity Compensation Plan approved by the shareholders April 24,
2008, as may be amended from time to time (the "Plan"). Capitalized terms used
but not otherwise defined herein shall have the meaning ascribed to them in the
Plan.

 

1. Vesting of Restricted Stock. Subject to the terms and conditions of this
Award Agreement and the Plan, the Restricted Stock shall vest as follows:

 

NUMBER OF SHARES: ____________

VESTED ON OR AFTER: ______________

 

2. Stock Certificates. Certificates for the Restricted Stock shall be issued by
the Corporation in the name of the Grantee and delivered to the Grantee at the
time of grant. The certificates shall bear the following legend evidencing its
restrictive nature as follows:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) CONTAINED
IN THE A. M. CASTLE & CO. 2008 RESTRICTED STOCK AND STOCK OPTION PLAN AND AN
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND A. M. CASTLE & CO. A
COPY OF SUCH PLAN AND AGREEMENT IS ON FILE IN THE OFFICE OF THE SECRETARY OF A.
M. CASTLE & CO., 3400 N. WOLF ROAD, FRANKLIN PARK, ILLINOIS 60131.

 

3. Effect of Termination of Service as a Director. If the Grantee’s service as a
director of the Corporation terminates for any reason, then any Restricted Stock
not vested as of such date will be forfeited to the Corporation.

 

4. Rights as Shareholder. The Grantee shall have all rights of a shareholder
prior to the vesting of the Restricted Stock, including the right to vote the
shares and receive all dividends and other distributions paid or made with
respect thereto.

 

5. Transferability. The Restricted Stock may not be transferred, assigned or
made subject to any encumbrance, pledge or charge until such Restricted Stock
has vested and any other restrictions or conditions on such Restricted Stock are
removed, have been satisfied or expire.

 

1

 



 

--------------------------------------------------------------------------------

 

6. Amendment. This Award Agreement may be amended only by a writing executed by
the Corporation and the Grantee that specifically states that it is amending
this Award Agreement. Notwithstanding the foregoing, this Award Agreement may be
amended solely by the Committee by a writing which specifically states that it
is amending this Award Agreement, so long as a copy of such amendment is
delivered to the Grantee, and provided that no such amendment adversely
affecting the rights of the Grantee hereunder may be made without the Grantee’s
written consent. Without limiting the foregoing, the Committee reserves the
right to change, by written notice to the Grantee, the provisions of the
Restricted Stock or this Award Agreement in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling or judicial
decisions, provided that any such change shall be applicable only to shares of
Restricted Stock which are than subject to restrictions as provided herein.

 

7. Severability. If all or any part of this Award Agreement is declared by any
court or government authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Award Agreement not declared
to be unlawful or invalid. Any Section of this Award Agreement so declared to be
unlawful or invalid shall, if possible, be construed in a manner that will give
effect to the terms of such Section to the fullest extent possible while
remaining lawful and valid.

 

8. Construction. The Restricted Stock is being issued pursuant to Section IV of
the Plan and is subject to the terms of the Plan. A copy of the Plan has been
given to the Grantee and additional copies of the Plan are available upon
request during normal business hours at the principal executive officers of the
Corporation. To the extent that any provision of this Award Agreement violates
or is inconsistent with an express provision of the Plan, the Plan provision
shall govern and any inconsistent provision in this Award Agreement shall be of
no force or effect.

 

9. Binding Effect and Benefit. This Award Agreement shall be binding upon and,
subject to the conditions hereof, inure to the benefit of the Corporation, its
successors and assigns, and the Grantee and his successors and assigns.

 

10 Entire Understanding. This Award Agreement embodies the entire understanding
and agreement of the parties in relation to the subject matter hereof, and no
promise, condition, representation or warranty, expressed or implied, not herein
stated, shall bind either party hereto.

 

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois.

 

The Corporation and the Grantee hereby agree to the terms and conditions of this
Award Agreement and have executed it as of the Date of Grant set forth above.

 

A. M. CASTLE & CO.

 

 

By: _______________________________

 

Its: _______________________________

 

 

__________________________________

Grantee

 

 

 

2

 



 

 